Name: Commission Regulation (EC) No 1380/2001 of 6 July 2001 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to seed potatoes (forecast supply balance)
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  means of agricultural production;  trade
 Date Published: nan

 Avis juridique important|32001R1380Commission Regulation (EC) No 1380/2001 of 6 July 2001 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to seed potatoes (forecast supply balance) Official Journal L 186 , 07/07/2001 P. 0020 - 0021Commission Regulation (EC) No 1380/2001of 6 July 2001amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to seed potatoes (forecast supply balance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 3(4) thereof,Whereas:(1) Pursuant to Articles 2 and 3 of Regulation (EEC) No 1601/92, Commission Regulation (EEC) No 2168/92(3), as last amended by Regulation (EC) No 1388/2000(4), sets the quantity in the forecast supply balance for the supply of seed potatoes to the Canary Islands on the basis of the requirements of the Canary Islands and taking traditional trade patterns into account.(2) Pursuant to Article 3(2) of Regulation (EEC) No 1601/92, aid for the supply of seed potatoes to the Canary Islands from the rest of the Community should be set at a level ensuring that seed potatoes are supplied under conditions which are equivalent for the end user to those resulting from the exemption from customs duties on imports of seed potatoes from third countries. The aid must be set taking account in particular of the costs of supplying the products from the world market.(3) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2168/92 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 217, 31.7.1992, p. 44.(4) OJ L 158, 29.6.2000, p. 9.ANNEX"ANNEXSupply balance of seed potatoes to the Canary Islands for the period from 1 July to 31 December 2001>TABLE>"